United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                    No. 96-3338
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Jocelyn "Nina" Spinali,                  *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                     Submitted:     May 22, 1997
                         Filed:     June 19, 1997
                                    ___________

Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.
       In 1993, Jocelyn Spinali pleaded guilty to one count of mail fraud and one count
of making a false statement to obtain a loan from the Department of Housing and Urban
Development, in violation of 18 U.S.C. §§ 1341, 1010, and 2. The district court1
sentenced her to twenty four months in prison followed by two years of supervised
release. Spinali began her supervised release on March 22, 1995. In July 1996, the
court found that Spinali had violated three supervised release conditions, revoked




     The HONORABLE CAROL E. JACKSON, United States
      1

District Judge for the Eastern District of Missouri.
supervised release, and sentenced Spinali to six months in prison and fourteen months
of additional supervised release. Spinali appeals. We affirm.

       After careful review of the record, we conclude that the district court did not
abuse its discretion in revoking Spinali’s supervised release. The government’s
evidence at the revocation hearing was sufficient to establish that Spinali had violated
release conditions by submitting false credit applications, by falling substantially in
arrears on her child support obligations, and by failing to timely advise the probation
office of changes in her employment.

        As to the revocation sentence, a six-month prison term is within the maximum
authorized for the “Grade B” supervised release violations Spinali committed, see
U.S.S.G. §§ 7B1.1(a)(2), 7B1.4, and fourteen months of additional supervised release
is within the maximum authorized by 18 U.S.C. § 3583(e)(3), as construed in a long
line of Eighth Circuit cases such as United States v. St. John, 92 F.3d 761, 766-67 (8th
Cir. 1996) (revocation sentence may include both imprisonment and additional
supervised release, but the aggregate may not exceed defendant’s original term of
supervised release).

      We have carefully considered Spinali's remaining contentions on appeal and
conclude they are without merit. The judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-